           Case 1:20-cv-05660-CM Document 6 Filed 07/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                              Plaintiff,                       20-CV-5660 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
REINHART FOOD SERVICE, et al.,                                 UNDER 28 U.S.C. § 1651

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated November 7, 2019, the Court barred Plaintiff from filing any new civil

action in this Court in forma pauperis (IFP) without first obtaining from the Court leave to file.

See Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Because

Plaintiff continued to file scores of new frivolous civil actions after the bar order, the Court

imposed additional filing restrictions. See Frost v. NYPD, ECF 1:20-CV-0417, 5 (S.D.N.Y. Feb.

14, 2020) (requiring Plaintiff to submit with any new complaint a motion for leave to file; a copy

of the February 14, 2020 order; the relevant fees or IFP application; and a statement, made under

penalty of perjury, stating that the claims are not frivolous or in bad faith, that the lawsuit is not

brought for any improper purpose, such as to harass or cause unnecessary delay, and that the

filing complies with this Court’s orders, the Federal Rules of Civil Procedure, and this Court’s

Local Rules).

        On July 9, 2020, Plaintiff filed this new complaint with an IFP application and an

application for leave to file (ECF Nos. 1, 3) but without all of the required documents. Moreover,

the Court concludes that this action does not represent a departure from Plaintiff’s pattern of

vexatious and nonmeritorious filings. Plaintiff also fails to plead any facts suggesting that she

has a plausible claim for relief. Because Plaintiff has failed to show good cause why she should

be permitted to file this new action, the Court denies her leave to file this action.
           Case 1:20-cv-05660-CM Document 6 Filed 07/22/20 Page 2 of 2



       Plaintiff is warned that the continued submission of frivolous complaints may result in

the imposition of additional sanctions, including further restrictions on her filing any new civil

actions in this Court and monetary penalties.

                                         CONCLUSION

       Plaintiff has consented to receive electronic service of Court documents. (ECF 4.)

       The Court denies Plaintiff’s application to proceed IFP. (ECF 1.) The orders barring

Plaintiff from filing any new civil actions in this Court IFP without first seeking permission of

the Court remain in effect. Plaintiff is warned that the continued submission of frivolous

complaints may result in the imposition of additional sanctions, including further restrictions on

her filing any new civil actions in this Court and monetary penalties.

       The Clerk of Court is directed to close this action.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    July 22, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
